Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0363851) in view of Qu (US 2020/0077370) and Aiba (US 2016/0380738).
	Regarding claims 7-8, Lin describes a user terminal/method, comprising: 
a transmission section that performs transmission processing of an uplink shared channel;  and a control section that, when transmitting a demodulation reference signal on a single carrier using a first symbol and a second symbol which are consecutive in a time domain the uplink shared channel, applies a sequence used for the demodulation reference signal in the first symbol to the demodulation reference signal in the second symbol (fig. 1 & para. 3 & 27, with UEs 120 multiplexing on same (shared) UL, a UE uses one DMRS sequence in multiple OFDM consecutive symbols of different subcarriers in the same frequency domain bandwidth (same carrier), see also fig. 5-9 or para. 30, 50-51 for same description. Such resources for DMRS sequences are time domain resource (para. 88). This matches that of instant application’s fig. 3 & para. 57).
Lin fails to further explicitly describe:
wherein the sequence depends on a symbol number of a symbol to which the demodulation reference signal is mapped.
Qu also describes radio communication method/terminal (fig. 6), further describing:
wherein the sequence depends on a symbol number of a symbol to which the demodulation reference signal is mapped (para. 4 & 149, DMRS sent in a sequence are positioned mapped) on first, eighth & twelfth (numbered) symbols).
It would have been obvious to own with ordinary skill in the art before the effective date of the claimed invention to specify that the sequence of Lin to depend on a symbol number of a symbol to which the demodulation reference signal is mapped as in Qu.
The motivation for combining the teachings is that this is allows the wireless communication device/method to follow the 5th generation mobile standard (Qu, para. 3).
Lin and Qu combined fail to further explicitly describe:
the sequence [also] depends on a sequence group number.
Aiba also describes wireless transmission by terminal of a demodulation reference signal in the time domain (abstract & para. 81), further describing:
the sequence used [also] depends on a sequence group number (abstract as well as para. 9, generating a sequence of the demodulation reference signal on the basis of the sequence group number).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the sequence used for demodulation reference signal in Lin and Qu to also depend on a sequence group number as in Aiba.
The motivation for combining the teachings is that this enables terminal to explicitly determine parameters related to UL signal or UL reference signals & to perform communication (Aiba, para. 7)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hwang (US 2018/0006864) or You (US 2017/0317808) each describing method of transmitting DMRS comprising use of a sequence group number (para. 87 & 95)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469